Title: To James Madison from Daniel Dodge, 17 January 1808
From: Dodge, Daniel
To: Madison, James



Sir
374 Pearl Street New York 7 Jan. 1808

The relatives of Doctor James Dodge, late Charge des’ Affairs’ for the United States, at the City of Tunis, deceas’d, beg leave to request of Government such aid and information as may be requisite and proper towards the complete adjustment of the unsettled Accounts of the deceas’d; and the recovery of private property that belonged to him, and now suppos’d to be in Tunis and Algiers.
Of the amount of Salary due the Doctor at the time of his death they have no correct information further than what is contain’d in a letter address’d to one of his Brothers a little time before his death.  From this it would appear that something considerable was due him.  But on this head they give themselves no uneasiness, as they cherish the most unlimited confidence in the faith and rectitude of Government.
They take the liberty of stating that they have understood, from a principle already sanctiond by Government, that the Doctor had a claim as well to the Salary of Surgeon in the Navy as of Consul, and that it is usual in the like cases to allow an outfit.  On those points however they pretend not to speak with confidence, but will cheerfully acquiesce in the decision of Government.
They hope they will not be thought troublesome or assuming in submitting the following statement.
By the Frigate Constitution they have receiv’d from an unknown agent an Inventory of sundry articles, chiefly wearing Apparel, which articles in part accompanied the same; tho’ on examination it appears that several of the most valuable, including some money (, only $7.00 however) mention’d in the Inventory, have been kept back or pilfer’d on the passage home.
Among the papers of the deceas’d which have come to hand, is a Receipt in the handwriting of Genl. Eaton acknowledging the payment of $409 -- by the deceased for Articles of furniture in the American House at Tunis, in addition to which the presumption is thought reasonable that many other articles belonging to the Doctor may remain in the same place.
By information from the Officers of the Constitution it appears that at the time of the Doctors death he was possess’d of an elegant Horse, esteemed in that Country to be worth $500 -- of which no further account is renderd than that said Horse subsequent to the Doctors death was in possession of Mr. Coxe the present Consul at Tunis, That the Doctors private Journal was taken possession of, and kept by, Coll. Lear the Consul Genl.
Further, from the declaration of a person who came here in the Constitution, and was formerly a Servant in the Doctors family in Tunis, they have reason to believe that at the time of his death he was possessed of some very valuable Articles, the production of that Country; Amongst others 50 Bottles Oil of Roses, 6 Bottles Oil of & Jasmina, and one pound of Musk; the whole probably worth in this Country from 600 to 800 Dollars.  No account of those articles has been given by any person residing in Barbary.  These circumstances are mention’d merely that if the information above noticed should be thought by Government to bear any marks of veracity, some Plan might be suggested, the adoption of which might possibly lead to a recovery of the property, at least in part.
The Journal already mentioned the relatives feel extremely anxious to obtain, being decidedly of opinion that they, and they only, have a just right to it.
They have to request of you, Sir, as soon as convenient, a line on the subject, stating the course to be taken by them, if any thing further may be thought necessary.
A person in New York is in possession of a Will and Power of the Doctors, given previous to his sailing for the Mediterranean in 1804.  They will only remark further, that an only surviving Child of the deceas’d, a Son of promising genius, has at present but slender means of enabling him to complete an education, which, it is fondly hoped, may lead to future usefulness.  I have the honor to be Sir with the greatest respect your most obedient Humble Servt,

(Signed on behalf of the concerned) Daniel Dodge

